      Case 6:20-cv-00128-ADA-JCM Document 31 Filed 11/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 CYWEE GROUP LTD.,                               §
          Plaintiff,                             §
                                                 §
                                                 §
 v.                                              §    CIVIL ACTION 6:20-cv-00128-ADA
                                                 §
                                                 §
 GOOGLE LLC,                                     §
          Defendant.                             §


                PLAINTIFF CYWEE’S MOTION FOR ORAL ARGUMENT
       Plaintiff CyWee Group Ltd. (“Plaintiff” or “CyWee”) respectfully requests the Court for a

hearing on Plaintiff’s Objections to Magistrate Judge Jeffrey C. Manske’s Order denying

Plaintiff’s Motion for Jurisdictional Discovery. ECF No. 28. In light of the Court’s recently issued

standing order entitled “Standing Order Regarding Venue and Jurisdictional Discovery Limits For

Patent Cases” released on November 19, 2020, Judge Manske’s Order is inconsistent with the

Court’s Standing Order and should be rejected. Plaintiff respectfully requests an oral hearing on

the issue at the Court’s earliest convenience.




Notice of Appearance of Counsel                                                             Page | 1
      Case 6:20-cv-00128-ADA-JCM Document 31 Filed 11/23/20 Page 2 of 2




DATED: November 23, 2020                    Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Michael W. Shore (Texas 18294915)
                                            mshore@shorechan.com
                                            Alfonso G. Chan (Texas 24012408)
                                            achan@shorechan.com
                                            Ari B. Rafilson (Texas 24060456)
                                            arafilson@shorechan.com
                                            William D. Ellerman (Texas 24007151)
                                            wellerman@shorechan.com
                                            Corey M. Lipschutz (Texas 24099303)
                                            clipschutz@shorechan.com
                                            Mark D. Siegmund (Texas 24117055)
                                            msiegmund@shorechan.com
                                            SHORE CHAN DEPUMPO LLP
                                            901 Main Street, Suite 3300
                                            Dallas, Texas 75202
                                            Tel: (214) 593-9110
                                            Fax: (214) 593-9111

                                            COUNSEL FOR PLAINTIFF
                                            CYWEE GROUP LTD.

                                  CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 23rd day of November 2020.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund




Notice of Appearance of Counsel                                                          Page | 2
